
	
		II
		111th CONGRESS
		1st Session
		S. 1371
		IN THE SENATE OF THE UNITED STATES
		
			June 25, 2009
			Mr. Nelson of Florida
			 (for himself, Mr. Ensign, and
			 Mr. Martinez) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide for
		  clean renewable water supply bonds. 
	
	
		1.Short titleThis Act may be cited as the
			 Clean Renewable Water Supply Bond Act
			 of 2009.
		2.Clean renewable water
			 supply bonds
			(a)In
			 generalSubpart I of part IV
			 of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by
			 adding at the end the following new section:
				
					54G.Clean
				renewable water supply bonds
						(a)Clean renewable
				water supply bondsFor purposes of this subpart, the term
				clean renewable water supply bond means any bond issued as part of
				an issue if—
							(1)100 percent of
				the available project proceeds of such issue are to be used for capital
				expenditures incurred by qualified borrowers for 1 or more qualified
				projects,
							(2)the bond is
				issued by a qualified issuer,
							(3)the issuer
				designates such bond for purposes of this section, and
							(4)in the case of a
				bond issued by a qualified issuer before 2019, the bond is issued—
								(A)pursuant to an
				allocation by the Secretary to such issuer of a portion of the national clean
				renewable water supply bond limitation under subsection (b), and
								(B)not later than 6
				months after the date that such qualified issuer receives an allocation under
				subsection (b).
								“Any
				allocation under subsection (b) not used within the 6-month period described in
				paragraph (4)(B) shall be applied to increase the national clean renewable
				water supply bond limitation for the next succeeding application period under
				subsection (b)(2)(B).(b)National
				limitation on amount of bonds designated
							(1)In
				generalThere is a national clean renewable water supply bond
				limitation for each calendar year before 2019. Such limitation is—
								(A)$0 for
				2009,
								(B)$100,000,000 for
				2010,
								(C)$150,000,000 for
				2011,
								(D)$200,000,000 for
				2012,
								(E)$250,000,000 for
				2013,
								(F)$500,000,000 for
				2014,
								(G)$750,000,000 for
				2015,
								(H)$1,000,000,000
				for 2016,
								(I)$1,500,000,000
				for 2017, and
								(J)$1,750,000,000
				for 2018.
								(2)Allocation of
				limitation
								(A)In
				generalThe limitation under paragraph (1) shall be allocated by
				the Secretary among qualified projects as provided in this paragraph.
								(B)Method of
				allocationFor each calendar year after 2009 for which there is a
				national clean renewable water supply bond limitation, the Secretary shall
				publish a notice soliciting applications by qualified issuers for allocations
				of such limitation to qualified projects. Such notice shall specify a 3-month
				application period in the calendar year during which the Secretary will accept
				such applications. Within 30 days after the end of such application period, and
				subject to the requirements of subparagraph (C), the Secretary shall allocate
				such limitation to qualified projects on a first-come, first-served basis,
				based on the order in which such applications are received from qualified
				issuers.
								(C)Allocation
				requirements
									(i)Certifications
				regarding regulatory approvalsNo portion of the national clean
				renewable water supply bond limitation shall be allocated to a qualified
				project unless the qualified issuer has certified in its application for such
				allocation that as of the date of such application the qualified issuer or
				qualified borrower has received all Federal and State regulatory approvals
				necessary to construct the qualified project.
									(ii)Restriction on
				allocations to large projects or to individual projects
										(I)In
				generalExcept as provided in subclause (III), for any calendar
				year the Secretary shall not allocate more than 60 percent of the national
				clean renewable water supply bond limitation to 1 or more large projects, more
				than 18 percent of such limitation to any single project that is a large
				project, or more than 12 percent of such limitation to any single project that
				is not a large project.
										(II)Definition of
				large projectFor purposes of subclause (I), the term large
				project means a qualified project that is designed to deliver more than
				10,000,000 gallons of water per day.
										(III)Exception to
				restrictionSubclause (I) shall not apply to the extent its
				application would cause any portion of the national clean renewable water
				supply bond limitation for the calendar year to remain unallocated, based on
				applications for allocations of such limitation received by the Secretary
				during the application period referred to in subparagraph (B).
										(3)Carryover of
				unused limitationIf the clean renewable water supply bond
				limitation for any calendar year exceeds the aggregate amount allocated under
				paragraph (2) for such year, such limitation for the succeeding calendar year
				shall be increased by the amount of such excess.
							(c)Maturity
				limitation
							(1)In
				generalA bond shall not be treated as a clean renewable water
				supply bond if the maturity of such bond exceeds 20 years.
							(2)Coordination
				with section 54AThe maturity limitation in section 54A(d)(5)
				shall not apply to any clean renewable water supply bond.
							(d)Refinancing
				rulesFor purposes of paragraph (a)(1), a qualified project may
				be refinanced with proceeds of a clean renewable water supply bond only if the
				indebtedness being refinanced (including any obligation directly or indirectly
				refinanced by such indebtedness) was originally incurred by a qualified
				borrower after the date of the enactment of this section.
						(e)DefinitionsFor
				purposes of this section—
							(1)Governmental
				bodyThe term governmental body means any State or
				Indian tribal government, or any political subdivision thereof.
							(2)Local water
				companyThe term local water company means any
				entity responsible for providing water service to the general public (including
				electric utility, industrial, agricultural, commercial, or residential users)
				pursuant to State or tribal law.
							(3)Qualified
				borrowerThe term qualified borrower means a
				governmental body or a local water company.
							(4)Qualified
				desalination facilityThe term qualified desalination
				facility means any facility that is used to produce new water supplies
				by desalinating seawater, groundwater, or surface water if the facility’s
				source water includes chlorides or total dissolved solids that, either
				continuously or seasonally, exceed maximum permitted levels for primary or
				secondary drinking water under Federal or State law (as in effect on the date
				of issuance of the issue).
							(5)Qualified
				groundwater remediation facilityThe term qualified
				groundwater remediation facility means any facility that is used to
				reclaim contaminated or naturally impaired groundwater for direct delivery for
				potable use if the facility’s source water includes constituents that exceed
				maximum contaminant levels regulated under the Safe Drinking Water Act (as in
				effect on the date of the enactment of this section).
							(6)Qualified
				issuerThe term qualified issuer means—
								(A)a governmental
				body, or
								(B)in the case of a
				State or political subdivision thereof (as defined for purposes of section
				103), any entity qualified to issue tax-exempt bonds under section 103 on
				behalf of such State or political subdivision.
								(7)Qualified
				project
								(A)In
				generalThe term qualified project means any
				facility owned by a qualified borrower which is a—
									(i)qualified
				desalination facility,
									(ii)qualified
				recycled water facility,
									(iii)qualified
				groundwater remediation facility, or
									(iv)facility that is
				functionally related or subordinate to a facility described in clause (i),
				(ii), or (iii).
									(B)Environmental
				impactA project shall not be treated as a qualified project
				under subparagraph (A) unless such project is designed to comply with
				regulations issued under subsection (f) relating to the minimization of the
				environmental impact of the project.
								(8)Qualified
				recycled water facility
								(A)In
				generalThe term qualified recycled water facility
				means any wastewater treatment or distribution facility which—
									(i)exceeds the
				requirements for the treatment and disposal of wastewater under the Clean Water
				Act and any other Federal or State water pollution control standards for the
				discharge and disposal of wastewater to surface water, land, or groundwater (as
				such requirements and standards are in effect on the date of issuance of the
				issue), and
									(ii)except as
				provided in subparagraph (B), is used to reclaim wastewater produced by the
				general public (including electric utility, industrial, agricultural,
				commercial, or residential users) to the extent such reclaimed wastewater is
				used for a beneficial use that the issuer reasonably expects as of the date of
				issuance of the issue otherwise would have been satisfied with potable water
				supplies.
									(B)Impermissible
				usesReclaimed wastewater is not used for a use described in
				subparagraph (A)(ii) to the extent such reclaimed wastewater is—
									(i)discharged into a
				waterway or used to meet waterway discharge permit requirements and not used to
				supplement potable water supplies,
									(ii)used to restore
				habitat,
									(iii)used to provide
				once-through cooling for an electric generation facility, or
									(iv)intentionally
				introduced into the groundwater and not used to supplement potable water
				supplies.
									(f)RegulationsThe
				Secretary shall prescribe such regulations as are necessary to carry out the
				purposes of this section, including regulations promulgated in consultation
				with the Administrator of the Environmental Protection Agency to ensure the
				environmental impact of qualified facilities is
				minimized.
						.
			(b)Conforming
			 amendments
				(1)Paragraph (1) of
			 section 54A(d) of the Internal Revenue Code of 1986 is amended by striking
			 or at the end of subparagraph (D), by inserting
			 or at the end of subparagraph (E), and by inserting after
			 subparagraph (E) the following new subparagraph:
					
						(F)a clean renewable
				water supply
				bond,
						.
				(2)Subparagraph (C)
			 of section 54A(d)(2) of such Code is amended by striking and at
			 the end of clause (iv), by striking the period at the end of clause (v) and
			 inserting , and, and by adding at the end the following new
			 clause:
					
						(vi)in the case of a
				clean renewable water supply bond, a purpose specified in section
				54G(a)(1).
						.
				(3)The table of
			 sections for subpart I of part IV of subchapter A of chapter 1 of such Code is
			 amended by adding at the end the following new item:
					
						
							Sec. 54G. Clean renewable water
				supply
				bonds.
						
						.
				(c)Effective
			 dateThe amendments made by this section shall apply to
			 obligations issued after December 31, 2008.
			
